DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not disclose or suggest the claimed “drum cartridge attachable to and detachable from the housing … comprising: a photosensitive drum; a developing roller; a developing frame having a developing chamber for storing toner to 10be supplied to the photosensitive drum; a first wall having a toner receiving opening; … and a toner cartridge attachable to and detachable from the housing” in combination with the remaining limitations of claims 1-8.
Prior art of record does not disclose or suggest the claimed “wall having a toner supply opening communicating with the toner chamber 30and a toner receiving opening of the drum cartridge in a state where the toner cartridge is attached to the drum cartridge, the toner receiving opening communicating with a developing chamber of the drum cartridge” in combination with the remaining limitations of claims 9-14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Closest Prior Art
Sato (US 2012/0213566) and Sato (US 2012/0213567) teach a lever movable between a first position at which the toner shutter is positioned at the first closed position and a second position at which the toner shutter is positioned at the first opened position, wherein, in a state where the drum cartridge and the toner cartridge are 5attached to the housing, the waste toner receiving opening is located at a position between the toner supply opening and a part of the lever in the first direction.  However, these references fail to teach the specific configuration of the drum cartridge and toner cartridge as required by the claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852